DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 2-3, filed March 26th, 2021, with respect to objections of the specification have been fully considered and are persuasive, except for the objection due to the lack of paragraph labels within the speciation.  The specification should have each of the paragraphs labeled using at least 4 numerals enclosed in brackets at the start of each paragraph.  See 37 C.F.R. 1.52(b)(6).  The other objections of the specification have been withdrawn. 
Applicant’s arguments, see page 9, filed March 26th, 2021, with respect to claim objections have been fully considered and are persuasive.  The objections of the claims has been withdrawn. 
Applicant's arguments filed March 26th, 2021, see pages 10-11, regarding the 112(a) written description rejection of claim 12 have been fully considered but they are not persuasive.  
In regards to the written description argument, applicant argues that that the first rotation sensor does not specify that the first rotation sensor estimates the rotation speed of the output shaft, which the examiner agrees that this is true.  However, the intended interpretation of this 112(a) rejection was that it is not described in the specification or the claims how “the controller estimates the rotation speed of the output shaft from the detection value of the first rotation speed sensor”.  It is not clear from the disclosure how a controller can estimate a rotation speed of the output shaft based on the detection value of the first rotation speed sensor, where this detection value is a rotation speed of an input shaft of a transmission, as stated in claim 11.  It is noted that within the arguments that the applicant has recited several citations from the specification, however none of these recite “the controller estimates the rotation speed of the output shaft from the detection value of the first rotation 
Applicant’s arguments, see page 10-11, filed March 26th, 2021, with respect to the 112(a) enablement rejection of claim 12 have been fully considered and are persuasive.  It would be reasonable for one of ordinary skill in the art to estimate the rotation speed of an output shaft using a detected rotation speed of an input shaft of a transmission using an algorithm, a mathematical formula, a person making an estimate themselves, or other means.  The 112(a) enablement rejection of claim 12 has been withdrawn. 

Applicant’s arguments, see page 11, filed March 26th, 2021, with respect to 112(b) rejections have been fully considered and are persuasive, except for the rejection of claim 12, due to the 112(a) rejection stated above.  It is indefinite how a controller can estimate the rotation speed of an output shaft based on the detected speed of an input shaft, thus the examiner respectfully disagrees and the 112(b) rejection of claim 12 is upheld.  The other 112(b) rejections have been withdrawn. 

Applicant's arguments filed March 26th, 2021, see pages 11-13, regarding 102 and 103 rejections have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the applicant argues that there is no motivation to combine Saito ‘158 with Saito ‘156, however the examiner respectfully disagrees.  The applicant argues that the modification would render the prior art invention being modified unsatisfactory for its purpose.  In regards to this argument, the examiner acknowledges that Saito ‘156 does disclose a configuration in which the traveling force is reduced by lowering the clutch pressure to prevent an excessive load from being applied to the working machine, while Saito ‘158 discloses of a configuration in which the engine output is distributed to the work equipment side more than the traveling system by lowering the clutch pressure.  Saitou ‘158 teaches that the intended purpose of the invention is that “is to provide a working vehicle, and a hydraulic fluid amount control method for a working vehicle, which make it possible to enhance the working efficiency” and to “provide a working vehicle, and a hydraulic fluid amount control method for a working vehicle, which make it possible to detect automatically the fact that loading operation is being performed, thus enhancing the operability and improving the efficiency of such loading operation, and which make it possible to utilize the power of the engine in an efficient manner in order to raise the boom” (Para 0005).  Saitou ‘158 teaches of alternative methods that this invention can complete the intended purpose of the invention, such as by using a loader pump and/or a switch pump to supply hydraulic pressure to the boom cylinder (Abstract).  .  
Specification
The disclosure is objected to because of the following informalities: The specification should have each of the paragraphs labeled using at least 4 numerals enclosed in brackets at the start of each paragraph. See 37 C.F.R. 1.52(b)(6).  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
It is not disclosed within the specification how the “first rotation speed sensor configured to detect a rotation speed of an input shaft…” as disclosed in claim 11 and the specification, is capable of being used to have the “controller estimating the rotation speed of the output shaft...” as disclosed in claim 12 and the specification. In other words, it is implied that the same rotation speed sensor is capable of both detecting a rotation speed of an input shaft, while also allowing the controller to estimating the rotation speed of the output shaft. One of ordinary skill in the art would not be able to determine how this process is performed since an algorithm was not disclosed detailing the process of determining an estimate based on a measurement of the rotation speed of the input shaft, and thus the process of creating this invention would not be able to be replicated using the present disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
In regards to claim 12, the phrase “the controller estimates the rotation speed of the output shaft from the detection value of the first rotation speed sensor” is indefinite and is not stated within the specification, as stated in the 112(a) rejections above.  The term is unclear because it is unknown how to perform an estimate of the rotation speed of the output shaft, as it could be by an operator looking at the output shaft and forming an estimate, or it could be some undisclosed algorithm, or some other means.   
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 6-8, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saitou ‘158 (US 20100131158; already of record from IDS) in view of Saitou et al. (US 20110318156; already of record from IDS; hereinafter Saitou ‘156).
In regards to claim 1, Saitou ‘158 teaches of In regards to claim 1, Saito ‘158 teaches of a wheel loader (Fig 3) comprising: 
a boom (Abstract);
a forward or speed stage clutch (Para 0080, Para 0090 lines 18-27, Para 0006 lines 5-8); and
a controller configured to control hydraulic pressure of hydraulic oil supplied to the clutch (Para 0043, Part 212, 200),
wherein the controller performs clutch hydraulic pressure control in which the clutch is brought into a semi-engagement state by controlling the hydraulic pressure of the hydraulic oil supplied to the clutch on condition that the wheel loader advances while raising the boom in a loaded state (Para 0036, 
…
However, Saito ‘158 does not teach that wherein in the semi-engagement state, the controller controls the hydraulic pressure of the hydraulic oil supplied to the clutch to be maintained at a constant value.
Saito ‘156, in the same field of endeavor, teaches that wherein in the semi-engagement state, the controller controls the hydraulic pressure of the hydraulic oil supplied to the clutch to be maintained at a constant value (Para 0033 lines 20-26, Para 0052, 0061; “clutch pressure target value”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the wheel loader with clutch pressure control, as taught by Saito ‘158, to include setting a constant value for the hydraulic pressure of the hydraulic oil, as taught by Saito ‘156, in order to reduce the likelihood that an over load occurs upon the working equipment (Saito ‘156, Para 0067, 0011).
In regards to claim 6, Saito ‘158 in view of Saitou ‘156 teaches of the wheel loader according to claim 1, further comprising a boom control lever configured to operate the boom (Saitou ‘158 Part 126, Para 0033),
wherein the controller performs the clutch hydraulic pressure control on condition that (i) the wheel loader advances and approaches an approaching object at a predetermined speed stage and (ii) the boom control lever receives a boom-raising operation (Saitou ‘158 Para 0041-0043, 0056, 0077, 0080, 0090 lines 18-27).
In regards to claim 7, Saito ‘ 158 in view of Saito ‘156 teaches of the wheel loader according to claim 1, wherein, when the wheel loader ends the advance for approaching an approaching object (Saito ‘158, Process P3, Para 0050), the controller controls the hydraulic pressure of the hydraulic oil supplied 
The motivation of combining Saito ‘158 with Saito ‘156 is the same as that recited in claim 2.
In regards to claim 8, Saito ‘ 158 in view of Saito ‘156 teaches of the wheel loader according to claim 1, further comprising:
a vehicular body (Saito ‘158, Fig 3, Part 2); and 
an inclination sensor configured to detect inclination of the vehicular body (Saito ‘156, Fig 2, Part 158),
wherein the controller performs the clutch hydraulic pressure control on condition that the inclination of the vehicular body is less than a predetermined angle (Saito ‘156, Para 0056, 0057).
The motivation of combining Saito ‘158 with Saito ‘156 is the same as that recited in claim 2.
In regards to claim 15, Saito ‘158 in view of Saitou ‘156 teaches of the wheel loader according to claim 1, further comprising a bucket connected to the boom (Saitou ‘158 Para 0026),
wherein the controller determines the loaded state when the bucket is in a tilted state (Saitou ‘158 Fig 3 Part 52, Fig 2 Part 143, 200, Para 0041-0042, 0077, 0090 lines 18-27).
In regards to claim 16, Saito ‘158 in view of Saitou ‘156 teaches of the wheel loader according to claim 15, further comprising a boom cylinder configured to drive the boom (Saito ‘158 Para 0026, Part 128),
wherein the controller determines the loaded state when the hydraulic pressure on a bottom side of the boom cylinder is greater than or equal to a predetermined value (Saito ‘158 0032-0033, 0038, 0037; where the pressure on the boom cylinder increases when loaded and this threshold could be set as a parameter 222).
In regards to claim 17, the claim recites analogous limitations to that of claim 1, and is therefore rejected under the same premise.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito ‘158 in view of Saito ‘156, as applied to claim 1 above, further in view of Hoefling (US 6162146; already of record).
In regards to claim 3, Saito ‘ 158 in view of Saito ‘156 teaches of the wheel loader according to claim 1 ...
However, Saito ‘158 in view of Saito ‘156 does not teach of a setting device configured to receive an operator's input to set the constant value.
Hoefling, in the same field of endeavor, teaches of a setting device configured to receive an operator's input to set the constant value (Fig 3, Column 4, lines 21-36; where the operator can maintain the pedal at a constant value and the pedal is a setting device).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the wheel loader of claim 1, as taught by Saito ‘158 in view of Saito ‘156, to include a setting unit to receive an operator’s operation to set a constant value, as taught by Hoefling, in order to allow for improved control of the drive line torque (Hoefling Column 4, lines 21-36).
Allowable Subject Matter
Claims 9-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4, 5, 13-14, 18-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claims 4, 9, 10, and 11 the claims have previously been indicated as allowable subject matter in the non-final rejection of January 15th
In regards to claim 13, the claim recites analogous limitations to that of claim 4 above, and is therefore allowable subject matter on the same premise.
In regards to claims 5 and 14, these claims are dependent upon claim 4, and therefore is allowable subject matter.
In regards to claim 12, this claim is dependent upon claim 11, and therefore is allowable subject matter.
In regards to claim 18 and 19, these claims are dependent upon claim 13, and therefore are allowable subject matter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268.  The examiner can normally be reached on Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        4/6/2021